Exhibit 10.85
CERTAIN PORTIONS OF THIS AGREEMENT AND THE ANNEXES THERETO WHICH ARE INDICATED
BY “XXX” HAVE BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND
SUCH PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION
TECHNOLOGY TRANSFER AGREEMENT
BETWEEN
CHINA PETROCHEMICAL INTERNATIONAL COMPANY LIMITED
AND
SYNTROLEUM CORPORATION
BEIJING, CHINA
AGREEMENT NO.: XXX

 

 



--------------------------------------------------------------------------------



 



CONTENTS OF AGREEMENT

     
DEFINITIONS
   
 
   
CHAPTER 1.
  OBJECT OF AGREEMENT
 
   
CHAPTER 2.
  PRICE
 
   
CHAPTER 3.
  PAYMENT AND TERMS OF PAYMENT
 
   
CHAPTER 4.
  DELIVERY AND TERMS OF DELIVERY
 
   
CHAPTER 5.
  RESTART OF CDF
 
   
CHAPTER 6.
  TECHNICAL SUPPORT AND COOPERATION
 
   
CHAPTER 7.
  WARRANTY AND LIABILITY
 
   
CHAPTER 8.
  IMPROVEMENTS AND UPDATES
 
   
CHAPTER 9.
  CONFIDENTIALITY
 
   
CHAPTER 10.
  FORCE MAJEURE
 
   
CHAPTER 11.
  TAXES AND DUTIES
 
   
CHAPTER 12.
  ARBITRATION AND GOVERNING LAW
 
   
CHAPTER 13.
  MISCELLANEOUS
 
   
CHAPTER 14.
  ADDRESSES
 
   
SIGNATURE
   

 

 



--------------------------------------------------------------------------------



 



      CONTENTS OF ANNEXES
 
   
ANNEX 1
  TECHNOLOGY DESCRIPTION
 
   
ANNEX 2
  INTELLECTUAL PROPERTY
 
   
ANNEX 3
  TECHNOLOGY DOCUMENTATION
 
   
ANNEX 4
  CATOOSA DEMONSTRATION FACILITY (CDF)
 
   
ANNEX 5
  TECHNOLOGY GUARANTEE
 
   
ANNEX 6
  SOME TECHNOLOGY SPECIFICATIONS
 
   
ANNEX 7
  RATE SHEET FOR TECHNICAL SUPPORT FROM SELLER
 
   
ANNEX 8
  TECHNOLOGY EXPORT CERTIFICATE

 

 



--------------------------------------------------------------------------------



 



TECHNOLOGY TRANSFER AGREEMENT
AGREEMENT NO.: XXX
This TECHNOLOGY TRANSFER AGREEMENT (the “AGREEMENT”) is made by and between
China Petrochemical International Company Limited (“BUYER”), a Company
incorporated in China with its principal offices located at No. 4 Huixindong
Street, Chao Yang District, Beijing, China 100029, and Syntroleum Corporation
(“SELLER”), which is registered in the State of Delaware, USA, and located at
5416 South Yale Avenue, Suite 400 Tulsa, OK 74135 USA.
WHEREAS, China Petroleum & Chemical Corporation (“SINOPEC”) and SELLER have
signed a Memorandum of Understanding dated May 9, 2008 (the “MOU”), BUYER, as a
wholly owned subsidiary company of SINOPEC, will on behalf of SINOPEC execute
the provisions of the MOU.
WHEREAS, to reflect the terms and conditions set out in the MOU, SELLER and
BUYER agreed to sign two agreements and one contract, the first being the
INITIAL TECHNOLOGY AGREEMENT which has already been signed by BUYER and SELLER,
and the second being this AGREEMENT, the third one being CDF Equipments And
Material Transfer Contract which will be signed separately.
WHEREAS, the SELLER acknowledges and agrees that the BUYER, as a wholly owned
subsidiary and trade arm of SINOPEC, is assigned as an agent for negotiating and
executing the AGREEMENT. The PARTIES both agree that any and all rights and
obligations of the BUYER stipulated in the AGREEMENT will be finally and
substantially belong to SINOPEC.

 

 



--------------------------------------------------------------------------------



 



The PARTIES agree to authorize their representatives to sign, as a result of
friendly negotiation, this AGREEMENT under the following terms and conditions:
DEFINITIONS

1.  
“AFFILIATES” means a corporation or other entity directly or indirectly
controlling or controlled by a PARTY and which may be the parent company or any
subsidiary thereof. For purposes of this definition, “control” means direct or
indirect ownership of at least fifty (50%) percent of the equity in or the
voting rights of such entity.
  2.  
“AGREEMENT” mean this TECHNOLOGY TRANSFER AGREEMENT, including the ANNEX and any
written, agreed modification thereof.
  3.  
“ANNEX” means the Annexes incorporated by reference and attached to this
AGREEMENT.
  4.  
“BUYER” means China Petrochemical International Company Limited. SELLER” means
Syntroleum Corporation.
     
For the purpose of this AGREEMENT, BUYER and SELLER are collectively referred to
herein as the “PARTIES” and individually as a “PARTY”, including each respective
PARTY’s directors, officers and employees, and those of its AFFILIATES, if
applicable.
  5.  
“CDF” means as of the date this AGREEMENT is executed, Catoosa Demonstration
Facility, owned by SELLER located in Catoosa, Oklahoma, U.S.A., but excluding
the refining section, tankage, rental items, and any buildings affixed to the
real property. The specifics of the equipments and material in CDF are described
in ANNEX 4 hereto.
  6.  
“CDF DOCUMENTS” means all the documents and drawing used in the design and
operation of COF including PFDS and P&IDS as well as other engineering documents
as described in ANNEX 4.

 

 



--------------------------------------------------------------------------------



 



7.  
“CONFIDENTIAL INFORMATION” as used herein means:

  (a)  
the AGREEMENT, Annexes hereto and the terms thereof;
    (b)  
any written information of SELLER or BUYER, marked with “CONFIDENTIAL”,
disclosed under or caused to be delivered as a part of the AGREEMENT, including
any formula, pattern, compilation, program, apparatus, device, drawing,
schematic, method, technique, know-how, process or pilot plant data, catalyst
information, and other non-public information such as business plans, financial
information.

8.  
“GLOBAL TERRITORY’ means the worldwide territorial regions where certain limited
rights in connection with the TECHNOLOGY may be granted under this AGREEMENT in
a Fischer-Tropsch process, but specifically excluding territorial regions and
any rights ascribed thereto in each of North America (including all related
territories), South America, New Zealand, Australia, and India.
  9.  
“EFFECTIVE DATE” means the date described in Clause 13.2 of this AGREEMENT.
  10.  
“IMPROVEMENTS” means all patents, inventions, improvements, and/or optimization
of any processes, equipment, catalyst or other knowledge derived from the use of
the TECHNOLOGY by BUYER directly since the EFFECTIVE DATE. With respect to
BUYER, IMPROVEMENTS will not include any information of BUYER’s existing prior
to the EFFECTIVE DATE of this AGREEMENT and those developed without use or
benefit of the CONFIDENTIAL INFORMATION of SELLER.
  11.  
“INITIAL TECHNOLOGY AGREEMENT” shall mean the Initial Technology Agreement
entered into by SELLER and BUYER, dated June 3, 2008 with its Agreement No. XXX

 

 



--------------------------------------------------------------------------------



 



12.  
“INTELLECTUAL PROPERTY” shall include (1) all rights with respect to patents and
patent applications of all relevant countries to the extent that the claims
cover features or aspects of the TECHNOLOGY, and (2) all unpatented trade
secrets, formula, composition, device, catalyst, apparatus, technology,
know-how, operating technique, improvement, modification, or enhancement which
are not in the public domain relating to the use, operation, or
commercialization of the TECHONOLOGY, whether patentable or not, including,
without limitation, patents, copyrights, and CONFIDENTIAL INFORMATION and
further including the full scope and content of the tangible property included
therein and produced therefrom, e.g., drawings, prints, chemical formulae,
prototypes, data, computer programs and software, and the like.
  13.  
“MOU” shall mean the Memorandum of Understanding entered into by SELLER and
SINOPEC dated May 9th, 2008, which outlined the fundamental principals, economic
terms and conditions regarding the TECHNOLOGY transfer, transfer of TECHNOLOGY
DOCUMENTATION, CDF DOCUMENTS and CDF EQUIPMENTS AND MATERIAL.
  14.  
“PRC TERRITORY” means the territorial region of the People’s Republic of China
where certain limited rights in connection with the TECHNOLOGY may be granted
under this AGREEMENT to use the TECHNOLOGY with synthesis gas made from either
coal, petroleum coke or petroleum pitch feedstock (or a combination thereof).
  15.  
“SINOPEC” means China Petroleum & Chemical Corporation, a Company incorporated
in China with its principal offices located at No. 22 Chaoyangmen St. Chaoyang
District, Beijing, l00728, China.
  16.  
“TECHNOLOGY” means the proprietary knowledge, INTELLECTUAL PROPERTY of SELLER,
the TECHNOLOGY DOCUMENTATION and the CONFIDENTIAL INFORMATION possessed by
SELLER about the Fischer-Tropsch process that is granted as a right to use to
BUYER under this AGREEMENT within the GLOBAL TERRTTORY and the PRC TERRITORY.

 

 



--------------------------------------------------------------------------------



 



17.  
“TECHNOLOGY DOCUMENTATION” means the technical manuals, design manual, design
documents, taken together with their drawings and indexes, which describe and
explain the proprietary knowledge of SELLER, and included all the documents
described in the ANNEX 3.
  18.  
“TECHNICAL SUPPORT” means the engineering and/or operational services available
from SEl.LER that are specifically related to the TECHNOLOGY and offered to
BUYER on a ratable basis as per the rate schedule and terms set out in ANNEX 7.
In any event, such support and services shall be limited to support of the
TECHNOLOGY as supplied by SELLER under this AGREEMENT.
  19.  
“UPDATES” means developments relating to the TECHNOLOGY which will be conveyed
by SELLER to BUYER, including patents, inventions, improvements, and/or
optimization of any processes, equipment, catalyst or other knowledge derived
from the use of the TECHNOLOGY by SELLER directly since the EFFECTIVE DATE.

 

 



--------------------------------------------------------------------------------



 



CHAPTER 1
OBJECT OFAGREEMENT

1.  
The Items of transfer

XXX

      NO.   Item
XXX
   
XXX
   
XXX
   
XXX
   
XXX
   

XXX  
 

XXX  
 

XXX  
 

XXX  
 

XXX  
 

 

 



--------------------------------------------------------------------------------



 



1.2  
Rights of TECHNOLOGY use
     
On the condition of payment as per CHAPTER 3, SELLER shall grant BUYER the
following right:

  (a)  
An unlimited volume, non-exclusive right to directly use the TECHNOLOGY within
PRC TERRITORY for application in a Coal- to-Liquids (CTL), or petroleum coke, or
petroleum pitch (or a combination thereof) process facility;

  (b)  
An unlimited volume, non-exclusive right to use the TECHNOLOGY in GLOBAL
TERRITORY in a CTL process facility. Without the consent of SELLER, BUYER is
prohibited in all cases from using or licensing the TECHNOLOGY in North America
(including all related territories), South America, New Zealand, Australia and
India.

  (c)  
Grants under this paragraph 1.2 sub-paragraphs (a) and (b) shall be applicable
only if BUYER has a direct, controlling, operating share in a project utilizing
the TECHNOLOGY. A direct, controlling operating interest is defined as a minimum
of greater than 25% shareholding in a project and operatorship of such project.

1.3  
SELLER agrees not to invoke its patent rights and BUYER has the unlimited right
to use as long as the TECHNOLOGY are used in the locations described above and
for the purposes described herein.

 

 



--------------------------------------------------------------------------------



 



CHAPTER 2
PRICE

2.1  
The total AGREEMENT price including Fee for TECHNOLOGY and, TECHNOLOGY
DOCUMENTATION and Fee for CDF DOCUMENTS (hereafter referred to as the Total
Price), shall be XXX.
  2.2  
The above-mentioned price is a firm and fixed price.
  2.3  
Total Price stated in Clause 2.1 hereof is based on delivery by international
courier service to the address as per clause 4.1.
  2.4  
Unless otherwise specified in AGREEMENT, all the expenses for either PARTY to
dispatch personnel to and maintain them at the other PARTY in performing
AGREEMENT shall be borne by the PARTY, which dispatches such personnel. The
TECHNICAL SUPPORT should be implemented according to CHAPTER 6.

 

 



--------------------------------------------------------------------------------



 



CHAPTER 3
PAYMENT AND TERMS OF PAYMENT

3.1  
All payments either by BUYER to SELLER or by SELLER to BUYER under AGREEMENT
shall be made by telegraphic transfer in US Dollars. Any payment by BUYER to
SELLER shall be effected through Bank of China, Head Office to Bank of Oklahoma.
Any payment by SELLER to BUYER shall be effected through Bank of Oklahoma to the
Bank of China, Head Office. All the documents of payment made by either SELLER
or BUYER shall be transferred through both PARTY’s banks.
     
All the banking charges for the execution of this AGREEMENT incurred in People’s
Republic of China shall be borne by BUYER, while those incurred outside of
People’s Republic of China shall be borne by SELLER.
  3.2  
Total Price as per Clause 2.1 of AGREEMENT, viz. XXX shall be paid by BUYER to
SELLER according to the following schedule, terms and proportions:
  3.2.1  
The advanced payment, viz. XXX has been paid to SELLER in INITIAL TECHNOLOGY
AGREEMENT.
  3.2.2  
XXX shall be paid by BUYER to SELLER within thirty (30) days after BUYER has
received the following documents and found them in order.

  (a)  
Two copies of the letter signed by both PARTIES indicate the completion of
package of TECHNOLOGY DOCUMENTS and CDF DOCUMENTS as per Clause 4.4.
    (b)  
Three original and two copy commercial invoice;
    (c)  
Five (5) signed copies of proforma invoice issued by SELLER covering the Total
Price as per Clause 2.1 of AGREEMENT.

3.2.3  
XXX shall be paid by BUYER to SELLER after delivery of TECHNOLOGY DOCUMENTS and
CDF DOCUMENTS and within thirty (30) days after BUYER has received the following
documents and found them in order.

  (a)  
Two copies of the Acceptance Certificate for Documents as per Clause 4.4
AGREEMENT
    (b)  
Three original and two copy commercial invoice;

 

 



--------------------------------------------------------------------------------



 



CHAPTER 4
DELIVERY AND TERMS OF DELIVERY

4.1  
SELLER shall deliver TECHNOLOGY DOCUMENTATION and CDF DOCUMENTS to BUYER in the
English language by means of one (1) hard copy and two (2) electronic copies in
accordance with the contents, quantity and time stipulated in ANNEX 3, 4 to
AGREEMENT by international courier service, to the attention of:

          XXX

4.2  
The risk of TECHNOLOGY DOCUMENTATION and CDF DOCUMENTS shall be transferred from
SELLER to BUYER after its arrival at above-mentioned address of Clause 4.1. The
arrival date of TECHNOLOGY DOCUMENTATION and CDF DOCUMENTS at above-mentioned
address shall be considered as the actual date of delivering TECHNOLOGY
DOCUMENTATION and CDF DOCUMENTS.
  4.3  
One (1) week before dispatching TECHNOLOGY DOCUMENTATION and CDF DOCUMENTS,
SELLER shall inform BUYER by fax of the approximate number of parcels, packing
list, gross weight and the expected date of dispatching. Within twenty-four
(24) hours after the dispatching of TECHNOLOGY DOCUMENTATION and CDF DOCUMENTS,
SELLER shall inform BUYER, by fax of the dispatching date, weight and number of
parcels, detailed list.
  4.4  
Before the delivery of the TECHNOLOGY DOCUMENTATION and CDF DOCUMENTS, BUYER
will assist SELLER to sort, check and pack all the TECHNOLOGY DOCUMENTS and CDF
DOCUMENTS, after the TECHNOLOGY DOCUMENTS and CDF DOCUMENTS is sealed in the
packing box, both sides will sign a letter indicating the completion of package
of TECHNOLOGY DOCUMENTS and CDF DOCUMENTS.

 

 



--------------------------------------------------------------------------------



 



   
After receiving the TECHNOLOGY DOCUMENTATION and CDF DOCUMENTS, BUYER will check
them and within one week, BUYER will provide an Acceptance Certificate for
Documents to SELLER, if there is no material shortage or damage in the delivered
TECHNOLOGY DOCUMENTATION and CDF DOCUMENTS representing a manifest defect.
     
In case there is any loss, shortage or damage in the delivered of TECHNOLOGY
DOCUMENTATION and CDF DOCUMENTS, SELLER shall deliver replacements by
international courier service at his own expenses, within seven (7) days after
the receipt of BUYER’S notification.
  4.5  
TECHNOLOGY DOCUMENTATION and CDF DOCUMENTS to be delivered shall be properly
packed to withstand the long-distance transportation and numerous handlings and
to protect them from moisture and rain. Two copies of detailed list of
TECHNOLOGY DOCUMENTATION and CDF DOCUMENTS shall be enclosed in each parcel of
TECHNOLOGY DOCUMENTATION and CDF DOCUMENTS, denoting the serial No., code
number, designation and pages of the TECHNOLOGY DOCUMENTATION and CDF DOCUMENTS.
  4.6  
Should TECHNOLOGY DOCUMENTATION and CDF DOCUMENTS be damaged or lost due to
SELLER’S improper packing and/or inadequate protective measures before shipping,
SELLER shall be responsible for the replacement of the damaged or lost
documents.
  4.7  
Wood packing is prohibited for TECHNOLOGY DOCUMENTATION and CDF DOCUMENTS.
  4.8  
SELLER has provided in ANNEX 2 a list of issued and registered patents
pertaining to the TECHNOLOGY. One copy of patents shall be supplied within one
(1) month of EFFECTIVE DATE by SELLER.

 

 



--------------------------------------------------------------------------------



 



CHAPTER 5
RESTART OF CDF

5.1  
BUYER shall reinstall and commission the demonstration facility in a similar
manner to the CDF at its expense at its new location in the PRC TERRITORY (“CDF
Restart”) within XXX from the EFFECTIVE DAY. BUYER shall operate CDF more than
XXX but not continuously. SELLER will provide necessary TECHNICAL SUPPORT if
required by BUYER.
  5.2  
For a period of ten (10) years after CDF Restart, BUYER shall supply to SELLER
data and technology developments from the use of CDF in an electronic format in
the English language.
  5.3  
For a period of ten (10) years after the CDF Restart, SELLER will have the right
to use the CDF in PRC TERRITORY as is necessary. BUYER hereby agrees to supply
CDF operations services on a commercially available basis to SELLER. BUYER shall
have the right to use such acquired data and results.

 

 



--------------------------------------------------------------------------------



 



CHAPTER 6
TECHNICAL SUPPORT AND COOPERATION

6.1  
During the term of this AGREEMENT, BUYER will become a qualified Fischer-Tropsch
cobalt catalyst supplier (bench scale) with a target schedule of XXX and aim to
be the preferred supplier of SELLER Fischer-Tropsch catalyst.
  6.2  
From time to time during the term of this AGREEMENT, SELLER will, upon the
request from BUYER, supply BUYER with TECHNICAL SUPPORT pertaining to the
TECHNOLOGY. The type and scope of the TECHNICAL SUPPORT, their mode and place of
performance and other relevant details, if not specifically laid down
hereinafter, shall be agreed upon between the PARTIES at the time such services
are requested by BUYER or its AFFILIATES.
  6.3  
The TECHNICAL SUPPORT to be provided by SELLER hereunder shall be rendered in
the English language, and, in performing any TECHNICAL SUPPORT, SELLER will
endeavor to apply the latest knowledge available at the time of delivery such
TECHNICAL SUPPORT.
  6.4  
TECHNICAL SUPPORT shall be supplied and paid for on a reimbursable basis as per
the terms and rates defined in ANNEX 7 attached hereto; furthermore, any
performance of the TECHNICAL SUPPORT by SELLER is conditioned upon the full and
punctual payment by BUYER of all remunerations to be paid to SELLER under this
AGREEMENT and in connection with rendering TECHNICAL SUPPORT.
  6.5  
When and where TECHNICAL SUPPORT is required, SELLER shall XXX. In addition,
SELLER’s applicable labor rates are subject to annual adjustments commencing
from January 1, 2009, with such adjustment based upon the Consumer Price Index
published by the United States Bureau of Labor Statistics, or its successor if
the CPI shall no longer be published.
  6.6  
The PARTIES agreed to form a committee for the purpose of addressing and
reviewing research and development, which shall be attended by representatives
of BUYER and SELLER. The function of the committee, place of performance their
duties and other relevant details shall be agreed upon between the PARTIES in
proper time. The cost of operating the committee shall be borne by each PARTY
respectively.

 

 



--------------------------------------------------------------------------------



 



CHAPTER 7
WARRANTYAND LIABILITY

7.1  
SELLER warrants as follows, that as of the EFFECTIVE DATE of the AGREEMENT and
to the best of SELLER’s knowledge, without SELLER having conducted any special
investigation:

  (a)  
The TECHNOLOGY, TECHNOLOGY DOCUMENTATION, CDF DOCUMENTS, INTELLECTUAL PROPERTY
of SELLER, mentioned in the AGREEMENT are in the legal, full and sole ownership
of SELLER;
    (b)  
The TECHNOLOGY of SELLER’s are valid and legal on which SELLER has the right of
freedom of operation in U.S.A., and the TECHNOLOGY of SELLER does not infringe
upon any third party’s patents as well as the existing agreement with any third
party in the U.S.A.
    (c)  
SELLER has a legal and unrestricted right and authority to disclose, grant and
transfer the TECHNOLOGY, TECHNOLOGY DOCUMENTATION, CDF DOCUMENTS and
INTELLECTUAL PROPERTY of SELLER to BUYER without accounting to any third party
and without infringing any third party’s INTELLECTUAL PROPERTY right due to
SYNTROLEUM’s right of freedom of operation in the U.S.A.
    (d)  
Except as stipulated in ANNEX 2, there are no contracts, agreements or
commitments with any third party which might limit any rights granted to BUYER
under this AGREEMENT. If the limitation is substantial or seriously influence
the use by BUYER of TECHNOLOGY, TECHNOLOGY DOCUMENTATTON, CDF DOCUMENTS, SELLER
shall be responsible to compensate damage to BUYER.

 

 



--------------------------------------------------------------------------------



 



  (e)  
TECHNOLOGY, TECHNOLOGY DOCUMENTATION, CDF DOCUMENTS, INTELLECTUAL PROPERTY of
SELLER, and know-how shall contain the most up-to-date information practiced by
SELLER and are complete, accurate and sufficient to meet the technical and
economic standards and criteria set forth in ANNEX 5 of this AGREEMENT.
    (f)  
SELLER warrants that the Technology Export Certificate as per ANNEX 8 is
effective and valid.

7.2  
SELLER warrants that, after the EFFECTIVE DATE it shall not export, re-export,
or transfer the IMPROVEMENTS from BUYER to the third party which Chinese law and
regulation prohibited at that time.
  7.3  
BUYER warrants that, after the EFFECTIVE DATE it shall not export, re-export, or
transfer the TECHNOLOGY to a PROHIBITED PERSON, PROHIBITED COUNTRY, AND
PROHIBITED END USER.
     
“PROHIBITED COUNTRY” means any country that is or may from time to time be the
subject of U.S. trade sanctions, including sanctions established or maintained
under any of the regulations of the Office of Foreign Assets Control (“OFAC”)
administered by the U.S. Treasury Department, 31 CFR Parts 500-598, and any
country to which an export, re-export or transfer of the TECHNOLOGY, EQUIPMENT
AND MATERIALS, or AGREEMENT PRODUCTS would be restricted under the Export
Administration Regulations (“EAR”) administered by the U.S. Commerce Department,
15 CFR Parts 730-774.
     
“PROHIBITED END USER” means any person that is engaged in activities related to
the proliferation of weapons of mass destruction, including without limitation,
the design, development, production or use of nuclear, chemical or biological
weapons or missiles.
     
“PROHIBITED PERSON” means (i) any person that has been determined by competent
U.S. authority to be the subject of the prohibitions in any of the Laws and
Regulations; (ii) a person identified on a U.S. Government List; (iii) the
government, including any political subdivision, agency, instrumentality or
national thereof, of any PROHIBITED COUNTRY; or (iv) a person who acts on behalf
of or is owned or controlled by the government of a PROHIBITED COUNTRY.

 

 



--------------------------------------------------------------------------------



 



7.4  
Limited Liability. The obligations, warranties and liabilities assumed by
SELLER, BUYER and their AFFILIATES under this AGREEMENT are limited to those
expressly specified in this AGREEMENT. Neither SELLER nor BUYER shall be liable
to the other PARTY for any indirect or consequential damages or losses, such as
but not limited to loss of revenue, loss of use, loss of production, trading
losses, or loss of capital costs.
  7.5  
SELLER shall bear full legal and economic responsibility and liability, and
shall resolve and settle any suits and/or claims by any third party, if such
suits and/or claims arise from SELLER’s obligation described in 7.1 (b) and (c),
arising solely from the use of the TECHNOLOGY by BUYER and/or BUYER’s Affiliate,
and shall ensure BUYER to continue the undisturbed use of the rights.
  7.6  
The PARTIES should comply with the obligations, warranties and liabilities
assumed by each PARTY under this AGREEMENT. In case there are any breach by any
PARTY, the PARTY who make the breach will compensate the direct damage and loss
with proven evidence to the other PARTY unless it gets written excuse by the
other PARTY.
  7.7  
Indemnities. Both BUYER and SELLER agree to indemnify, defend and hold harmless
the other PARTY (including their officers, directors, employees, representatives
and subcontractor, and those of their AFFILIATES) from and against any losses
arising out of any property (real or personal) damages, personal injuries or
death caused by such PARTY or its representatives, provided that such indemnity
shall not apply to the gross negligence, willful misconduct or illegal acts.

 

 



--------------------------------------------------------------------------------



 



CHAPTER 8
IMPROVEMENTS AND UPDATES

8.1  
The ownership and right of IMPROVEMENTS or UPDATES with regards to the
TECHNOLOGY belongs to the PARTY who made the IMPROVEMENTS or UPDATES.
  8.2  
For ten (10) years from the EFFECTIVE DATE, if SELLER has made any UPDATES with
regard to the TECHNOL.OGY, SELLER will provide BUYER with annual update
information in English language for the improvements with regards to the
TECHNOLOGY.
  8.3  
For ten (10) years from the EFFECTIVE DATE, if BUYER has made any IMPROVEMENTS
with regard to the TECHNOLOGY, BUYER will provide SELLER with annual update
information in English Language for the improvements with regards to the
TECHNOLOGY.
  8.4  
SELLER shall have the right to use the IMPROVEMENTS from BUYER, provided that:

  (a)  
The right to use the IMPROVEMENTS from BUYER refers to the right to sublicense
to the third party to be used in commercial scale unit. In any case, the third
party who got the sublicense should have no major interest conflict with main
business of BUYER within the P.R.C Territory. Besides, SELLER should get a prior
written approval from BUYER.
    (b)  
SELLER uses BUYER and/or BUYER’s AFFILIATES engineering support for the process
engineering directly related to the IMPROVEMENTS, which support shall be
supplied at the most favorable rates to SELLER based on BUYER’s related
commercial activities then in force; and

 

 



--------------------------------------------------------------------------------



 



  (c)  
As for IMPROVEMENTS used outside China, SELLER shall pay BUYER XXX royalty
received from third party that is in excess of XXX of the price of Brent crude
oil (see Example Royalty Calculation in Table 1 below)

Table 1

          Example Royalty Calculation

XXX
  XXX   XXX

  (d)  
As for IMPROVEMENTS used within China, any running royalty derived from the use
of the IMPROVEMENTS shall be shared XXX by SELLER and BUYER, XXX.

8.5  
SELLER and BUYER each agrees that they will take all actions and execute all
documents and will cause their employees, agents and contractors to take all
actions and execute all documents as are necessary or appropriate to carry out
the provisions of this chapter 8.
  8.6  
The rights to use the IMPROVEMENTS granted by BUYER to SELLER under this
AGREEMENT shall not be interpreted as granting any proprietary rights in the
IMPROVEMENTS to SELLER. Any proprietary rights or titles with respect to the
IMPROVEMENTS, including any existing patent rights, shall remain with BUYER.
SELLER acknowledges that BUYER owns or controls and has a proprietary interest
in the IMPROVEMENTS from BUYER. SELLER hereby agrees that, unless otherwise
specifically provided herein or unless BUYER has consented in writing, it will
not use or apply for the registration of any copyrights, trademarks or patents
with respect to the IMPROVEMENTS from BUYER.
  8.7  
The rights to use the UPDATES granted by SELLER to BUYER under this AGREEMENT
shall not be interpreted as granting any proprietary rights in the UPDATES to
BUYER. Any proprietary rights or titles with respect to the UPDATES, including
any existing patent rights, shall remain with SELLER. BUYER acknowledges that
SELLER owns or controls and has a proprietary interest in the UPDATES from
SELLER. BUYER hereby agrees that, unless otherwise specifically provided herein
or unless SELLER has consented in writing, it will not use or apply for the
registration of any copyrights, trademarks or patents with respect to the
UPDATES from SELLER.

 

 



--------------------------------------------------------------------------------



 



CHAPTER 9
CONFIDENTIALITY

9.1  
BUYER agrees that any CONFIDENTIAL INFORMATION disclosed by SELLER or an
Affiliate of SELLER, directly to BUYER during the term of this AGREEMENT will be
kept confidential by BUYER for a period of ten (10) years after the date of each
disclosure, but not to exceed five (5) years after the termination of this
AGREEMENT. BUYER will treat CONFIDENTIAL INFORMATION with the same standard of
care BUYER uses to protect its own CONFIDENTIAL INFORMATION and will not
disclose, copy, or duplicate CONFIDENTIAL INFORMATION except for internal use.
CONFIDENTIAL INFORMATION will be used by BUYER solely as it relates directly to
this AGREEMENT, and for no other purpose.

BUYER may disclose any of the CONFIDENTIAL INFORMATION to an Affiliate of BUYER
or a third party in CDF dismantlement and restart, provided that the third party
has a need to know, and such third party has agreed in writing to be bound by
obligations of confidentiality no less restrictive than those contained in this
AGREEMENT.

9.2  
SELLER agrees that any CONFIDENTIAL INFORMATION disclosed by BUYER or an
Affiliate of BUYER, directly to SELLER during the term of his AGREEMENT will be
kept confidential by SELLER for a period of ten (10) years after the date of
each disclosure, but not to exceed five (5) years after the termination of this
AGREEMENT. SELLER will treat CONFIDENTIAL INFORMATION with the same standard of
care SELLER uses to protect its own similar confidential information and will
not disclose, copy, or duplicate CONFIDENTIAL INFORMATION except for internal
use. CONFIDENTIAL INFORMATION will be used by SELLER solely as it relates
directly to this AGREEMENT, and for no other purpose.

   
SELLER may disclose any of the CONFIDENTIAL INFORMATION to an Affiliate of
SELLER, provided that the Affiliate has a need to know, and such Affiliate has
agreed in writing to be bound by obligations of confidentiality no less
restrictive than those contained in this AGREEMENT.

 

 



--------------------------------------------------------------------------------



 



9.3  
A PARTY will not be subject to the restrictions set forth herein as to the
disclosure, duplication or use of disclosed CONFIDENTIAL INFORMATION, which the
receiving PARTY can prove by competent evidence:

  (a)  
was already known to the receiving PARTY or its AFFILIATES prior to the
disclosure thereof by the disclosing PARTY;

  (b)  
is or becomes part of the public knowledge or literature without breach of this
AGREEMENT by the receiving PARTY but only after it becomes part of the public
knowledge or literature;

  (c)  
will otherwise lawfully become available to the receiving PARTY or its
AFFILIATES from a third party but only after it becomes so available and
provided the third party is not under obligation of confidentiality to
disclosing PARTY.

9.4  
The receiving PARTY will limit access to the CONFIDENTIAL INFORMATION disclosed
to it to those employees of the receiving PARTY or its AFFILIATES who reasonably
require the same and who are under a legal obligation of confidentiality on the
terms set forth in this AGREEMENT. The receiving PARTY will be responsible to
the disclosing PARTY for the performance by its employees and its AFFILIATES of
their confidentiality obligations.

9.5  
In the event that a receiving PARTY is requested or required by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process to disclose any such CONFIDENTIAL INFORMATION, the receiving
PARTY will provide the disclosing PARTY with prompt written notice of such
request or requirement prior to making the requested disclosure, and will
cooperate with the disclosing PARTY so that the disclosing PARTY may seek a
protective order or other appropriate remedy or, if the disclosing PARTY so
elects, waive compliance with the terms of this AGREEMENT. In the event that
such protective order or other remedy is not obtained, the receiving PARTY may
disclose only that portion of the CONFIDENTIAL INFORMATION that the disclosing
PARTY is advised by counsel is legally required to be disclosed and request
confidential treatment of such information by the appropriate judicial
authority.

 

 



--------------------------------------------------------------------------------



 



9.6  
The PARTIES agree that they will each take all actions necessary or appropriate
to carry out the provisions of this AGREEMENT or to assist each other in
securing protection of INTELLECTUAL PROPERTY and CONFIDENTIAL INFORMATION
referenced herein.

9.7  
It is recognized that public announcements of the material terms regarding this
AGREEMENT may be necessary upon execution to comply with the rules and
regulations of the U.S. Securities Exchange Commission, or any public securities
exchange. In such instance, each PARTY agrees to provide written notice to the
other PARTY of the content of any proposed disclosure, press release, or other
announcement relating to this AGREEMENT at least three (3) working days prior to
its intended release.

9.8  
The copy rights of all documentation provided by SELLER as per this AGREEMENT,
including all manuals, drawings, designs, specifications, formulation, methods,
procedures, etc., which were made or owned by SELLER, shall remain with SELLER;
BUYER will have the right to use the same only for the purpose of this
AGREEMENT.

9.9  
The copy rights of all documentation provided by BUYER as per this AGREEMENT,
including all manuals, drawings, designs, specifications, formulation, methods,
procedures, etc., which were made or owned by BUYER, shall remain with BUYER;
SELLER will have the right to use the same only for the purpose of this
AGREEMENT.

9.10  
After the expiration and termination of AGREEMENT, BUYER shall still have the
right to use the TECHNOLOGY.

 

 



--------------------------------------------------------------------------------



 



CHAPTER 10
FORCE MAJEURE

10.1  
Should either PARTY be prevented from executing AGREEMENT due to the case of
force majeure such as war, serious fire, flood, typhoon, earthquake, terrorism,
government priorities, and other cases, which will be recognized by PARTIES,
implementing AGREEMENT shall be extended by a period equivalent to the effect of
the occurrences. Either PARTY shall have no right to claim the other PARTY any
loss caused due to the case of force majeure.

10.2  
The prevented PARTY shall inform the other PARTY as soon as possible by fax and
airmail by registered letter with evidence of the occurrence of force majeure at
latest within fourteen (14) days from the occurrence. The other PARTY should
check and acknowledge this letter.

10.3  
The prevented PARTY shall inform the other PARTY as soon as possible by fax of
the termination or elimination of the case of force majeure and confirm the
information by registered airmail letter. After the termination or elimination
of the case of force majeure, PARTIES shall respectively continue to implement
all the responsibilities stipulated in AGREEMENT.

10.4  
Should the case of force majeure continue more than ninety (90) consecutive
days, the PARTIES have the right to cancel the AGREEMENT.

 

 



--------------------------------------------------------------------------------



 



CHAPTER 11
TAXES AND DUTIES

11.1  
All taxes, duties and other duties in connection with the execution of AGREEMENT
levied by the Government of People’s Republic of China on BUYER in accordance
with the tax laws in effect shall be borne by BUYER.

11.2  
All the taxes, duties and other duties in connection with and in the execution
of AGREEMENT levied by the Government of People’s Republic of China on SELLER in
accordance with the tax laws in effect shall be borne by SELLER. The related tax
to be levied on SELLER will be deducted from the payment under Chapters 2 and 3
of AGREEMENT by BUYER and on behalf of SELLER paid to Chinese Tax Authority.

11.3  
All individual income taxes levied by the Chinese Government under “Individual
Income Tax Law of the People’s Republic of China” on SELLER’s personnel present
in China shall be borne by SELLER or its personnel.

11.4  
All taxes, customs, duties and other duties missing outside People’s Republic of
China in connection with the execution of AGREEMENT shall be borne by SELLER.

 

 



--------------------------------------------------------------------------------



 



CHAPTER 12
ARBITRATION AND GOVERNING LAW

12.1  
Except as otherwise provided herein, all disputes arising from the execution of,
or in connection with, the AGREEMENT shall be settled through friendly
consultation between the PARTIES. If no settlement can be reached through
consultation within ninety (90) calendar days after either PARTY has given
written notice to the other PARTY of the existence of a dispute under this
Clause 12, the dispute shall be submitted to arbitration.

12.2  
The arbitration shall take place in Singapore International Arbitration Centre
in Singapore, and the arbitration shall be conducted according to the procedures
and rules of the International Chamber of Commerce (“ICC”), in accordance with
the statutes of the said institution.

  (a)  
The arbitration award shall be final and binding upon PARTIES and PARTIES shall
execute the award accordingly.

  (b)  
The arbitration fee shall be borne by the losing PARTY or as otherwise
determined by the arbitration panel according to the responsibilities of the
PARTIES.

  (c)  
In the course of arbitration, the present AGREEMENT shall be executed
continuously by PARTIES except the parts under the arbitration.

12.3  
Except as otherwise provided herein, disputes related to this AGREEMENT shall be
governed by and construed in accordance with the laws of Singapore. But in the
event that there is no published and publicly available law in Singapore
governing a particular matter relating to this AGREEMENT, reference shall be
made to general international commercial practices.

 

 



--------------------------------------------------------------------------------



 



CHAPTER 13
MISCELLANEOUS

13.1  
After signing this AGREEMENT, each PARTY shall have forty-five (45) calendar
days to obtain the necessary approval and ratification from its governing
entities to enter into this AGREEMENT if so required under applicable law or the
PARTY’s corporate structure, and each PARTY shall notify the other when such
approval or ratification has been granted by such governing entities.

13.2  
The later date of BUYER’s or SELLER’s official notification will be taken as
EFFECTIVE DATE of AGREEMENT. PARTIES shall inform each other by fax followed by
registered airmail to confirm EFFECTIVE DATE of AGREEMENT.

ANNEXES 1 to 8 to AGREEMENT are integral parts of AGREEMENT and shall have the
same force as AGREEMENT itself. However, in case certain content of ANNEX to
AGREEMENT is not in conformity with the Definitions and/or Chapters 1 to 14 of
AGREEMENT, the Definitions and Chapters 1 to 14 of AGREEMENT shall prevail.

13.3  
Any amendment, supplement and alteration to the terms and conditions of
AGREEMENT shall be made in written form and signed by the authorized
representatives of PARTIES upon an AGREEMENT reached between PARTIES through
consultation. They shall form integral parts of AGREEMENT, and shall have the
same force as AGREEMENT itself. However, such amendment, supplement and
alteration shall not release either PARTY from its responsibility and liability
stipulated in AGREEMENT unless otherwise stipulated in such amendment,
supplement and alteration.

13.4  
No assignment, concession, transfer or revealment of any right or obligation
arising under AGREEMENT shall be made by either PARTY to a third party without
the prior written consent of the other PARTY.

 

 



--------------------------------------------------------------------------------



 



13.5  
This AGREEMNET is effective only between SELLER and BUYER. In case of alteration
of legal entity of any party with exception of acquisition, all the rights and
obligations of this party under the AGREEMENT shall terminate automatically
excluding the Clauses of Chapter 9. Meanwhile, all the rights and duties under
the AGREEMENT of this party can not be transferred and inherited without written
permission of the other party.

13.6  
This AGREEMENT shall be valid for the term of ten (10) years after the EFFECTIVE
DATE. If upon expiration of this AGREEMENT there remains any outstanding
obligation of any PARTY to be performed the term of this AGREEMENT shall be
extended for a period of time mutually agreed between the PARTIES necessary for
the performance of such obligation. After termination of this AGREEMENT, BUYER
shall remain entitled to continue using the TECHNOLOGY, knowledge and experience
obtained under this AGREEMENT subject to the limitations expressed in this
AGREEMENT. However, any unsettled credit and debt under AGREEMENT shall not be
affected by the termination of AGREEMENT. The debtor shall still effect his
obligation of reimbursement to the creditor.

13.7  
This AGREEMENT is signed and executed by SELLER on the one part and BUYER, an
Affiliate of SINOPEC, acting on behalf of SINOPEC on the other part. This
AGREEMENT is in six (6) originals in both Chinese and English languages, three
(3) originals in each language for each PARTY. Both language versions shall be
equally authentic.

13.8  
All previous oral and/or written statements, documents, letters and other forms
of correspondence between PARTIES shall automatically become null and void after
the date of signing AGREEMENT.

13.9  
Expectations of the PARTIES. Each of BUYER and SELLER agree that the PARTIES
must act in accordance with the principle of good faith, fair dealing, and
equitable treatment whether exercising rights or performing obligations
hereunder this AGREEMENT.

 

 



--------------------------------------------------------------------------------



 



13.10  
Merger. This AGREEMENT, together with the ANNEX, merges and supersedes all prior
discussions, agreements and understanding, including but not limited to MOU,
INITIAL TECHNOLOGY AGREEMENT, and any verbal or written communications between
the PARTIES regarding the transfer of the TECHNOLOGY, TECHNOLOGY DOCUMENTATION,
and any TECHNICAL SUPPORT to be provided hereunder.

13.11  
Waiver. The failure of a PARTY at any time to require performance by the other
PARTY of any provision hereof shall in no way affect the full right to require
such performance at any time thereafter. The waiver by a PARTY of a breach of
any provision hereof shall not constitute a waiver of any succeeding breach of
the same or any other provision or constitute a waiver of the provision itself.
The failure of a PARTY, in the exercise of any power, right or privilege
hereunder shall not constitute a waiver of such power, right or privilege.

13.12  
Severability. Should any provision of this AGREEMENT be invalid or unenforceable
under any applicable laws or regulations, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired; provided, that in such case the PARTIES oblige
themselves to use their best efforts to achieve the purpose of the invalid
provisions through negotiation and execution of a new and legally valid
substitute provision.

13.13  
Section Headings, Table of Contents. The Table of Contents, section headings and
other headings contained in this AGREEMENT are for reference purposes only and
are in no way intended to define, interpret, describe or limit the scope, extent
or intent of this AGREEMENT or any provision hereof.

13.14  
All communications between both PARTIES in the execution of AGREEMENT shall be
made in English. Formal information shall be made in written form and sent by
registered airmail.

 

 



--------------------------------------------------------------------------------



 



CHAPTER 14
ADDRESS
Any notice or other communication required to be given under this AGREEMENT
shall be given to either PARTY to the following addresses by airmail, email or
telefax. Important notices in which rights and/or obligations of either PARTY
are involved shall be given by registered airmail or internally recognized
courier (DHL, FedEx, etc), and such notices shall be deemed to have been validly
given seven (7) calendar days after the post mark date of the notice.
Correspondence between the PARTIES will be in English. The addresses for
exchange of correspondence of the PARTIES hereto are as follows:
BUYER:
XXX
China Petrochemical International Company Limited
Communication Address: No. 22, North Street, Chaoyangmen, Chaoyang
Distr., Beijing, 100728, P.R. China
XXX
XXX
XXX
SELLER:
Mr. Gary Roth
Syntroleum Corporation
ADDRESS: 5416 South Yale Avenue, Suite 400 Tulsa, Oklahoma 74135
Attn.: President
Tele: fax: 001-918 592 7979
Email: groth@syntroleum.com

 

 



--------------------------------------------------------------------------------



 



             
SIGNATURE:
           
 
           
The Seller:
      The Buyer:    
 
           
For and on behalf of
      For and on behalf of    
 
            By: Syntroleum Corporation       By: China Petrochemical
International Co., Ltd
 
           
/s/ Gary Roth
      For and on behalf of China Petrochemical International Limited    
 
Name: Gary Roth
     
 
Name:    
 
           
Title: CEO
      Title:    
 
           
Date: 12/15/08
      Date: 12/15/08    

 

 



--------------------------------------------------------------------------------



 



ANNEX 1: TECHNOLOGY DESCRIPTION

1.1.  
XXX

XXX

1.2  
XXX

XXX

1.3  
XXX

XXX

 

 



--------------------------------------------------------------------------------



 



ANNEX 2: INTELLECTUAL PROPERTY

2.1  
XXX

XXX

2.2  
XXX

XXX

2.3  
XXX

XXX

 

 



--------------------------------------------------------------------------------



 



ANNEX 3: TECHNOLOGY DOCUMENTS

3.1  
XXX

3.2  
XXX

XXX

   
XXX

XXX

   
XXX

XXX
XXX
XXX
XXX
XXX

3.3  
XXX

XXX
XXX
XXX
XXX
XXX
XXX
XXX

 

 



--------------------------------------------------------------------------------



 



3.4  
XXX

XXX
XXX
XXX
XXX
XXX

3.5  
XXX

XXX
XXX

3.6  
XXX

XXX

 

 



--------------------------------------------------------------------------------



 



ANNEX 4: CATOOSA DEMONSTRATION FACILITY (CDF)

4.1  
XXX

4.2  
CDF EQUIPMENT

XXX
XXX
XXX
XXX
XXX

 

 



--------------------------------------------------------------------------------



 



ANNEX 5: TECHNOLOGY GUARANTEE

5.1  
XXX

XXX
ANNEX 6: SOME TECHNOLOGY SPECIFICATIONS

6.1  
XXX
  6.2  
XXX
  6.3  
XXX

 

 



--------------------------------------------------------------------------------



 



ANNEX 7: RATE SHEET FOR TECHNICAL SUPPORT FROM SELLER
SYNTROLEUM shall provide engineering and operational technical services as
requested by SINOPEC related to the items under the terms provided for in this
Agreement. Such services shall be supplied and paid for on a reimbursable basis
as per the terms defined in the attached rate sheet. XXX. Labor rates are
subject to annual adjustments governed by the U.S.A. CPI movement beginning in
January 1, 2009.
2008 Syntroleum Rate Sheet and General Terms and Conditions
The following apply to the rates for Syntroleum Personnel for each hour worked:
XXX

 

 



--------------------------------------------------------------------------------



 



ANNEX 8: TECHNOLOGY EXPORT CERTIFICATE
(GRAPHICS) [c81641c8164105.gif]

ANNEX 8: TECHNOLOGY EXPORT CERTIFICATE UNITED STATES DEPARTMENT OF COMMERCE
BUREAU OF INDUSTRY AND SECURITY WASHINGTON. DC. 20230 08/16/2008 COATS ;/: PAGE
NO; 1 M CORPORATION ATTN: EDWARD E. DYSON C/0 BAKER & MCKENZIE LLP 815
CONNECTICUT AVENUE NW WASHINGTON. DC 20006 Information 15 in response to your
inquiry of 07/07/ 2008 requesting information for- Control Classific Kuaoephang=
1.1 SYNTHETIC PETROLEUM PROCESS TECHNOLOGY. TECHNOLOGY FOR THE CONVERSION TO
SYNTHETIC PETROLEUM OF CARBONACEOUS MATERIALS, INCLUDING BUT SO’l U«T?En TO
NATURAL GAS, LIQUIFIED PETROLEUM CAS. CRUDE OIL, PETROLEUM PITCH, PETROLINK
COKK, COAL, SYNTHETIC PETRO PROCESS TECHNO 2) (CONTINUED). BIOLOGICALLY DERI WED
CARBON SOURCES AND HUNTCIPAl. SOLID WASTE, VIA TBOPSCH See the other side of
 _____  this form for information which countries M require a licence the above
Top Shipments tp these destination, axport Iicnn^e i^ r*Rjirro *rmj th\« EUr«xu
of dcfirt MmniStralian. I tefr-s oihtrvi’ist1 ellgilj^Q For expor-l or- ree^or [
under a License E*ccpiicn or JILP Ino l i deii^gn. tl6v« ] ooiysn t ,
orotjuciion Of uni OF nciclcnr. chesical or blologiei wsapons cr ais Cfpccl or-
rec^pp^t as provltitd 1n pji.-t 71* op tlie Export Atwnifilstrjlfen Recfjla;}on&
(Et M rcrfUiruci and used in I cE ‘•CQU^rc o Hccr.Rt for BERWARO KillTZEIt
DIVISION DIRECTOR OR 1KFORMATION CONCERNJKG THIS CLASSIFICATION <‘ONTACT SOBERT
JUSTE PHONE #: BTS/STC/KL C81641 44 of 79

 

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [c81641c8164101.gif]

Make a graphic of UNITED STATES DEPARTMENT OF COMMERCE BUREAU OF INDUSTRY AND
SECUHITV WASHINGTON. D.C. 20230 OS/16/2008 CCATS ;?: 0065265 I’AGE KO: 2
SVMTROLEUM CORPORATION ATTN; KDWAKD E. DYSON C/0 ISAfCliR b HCKENZIE LLP 815
CONNECT!CU1 AVESUE NW WASHINGTON, IK 7.0006 ! lowing !Hft;rRatl<M iff sh
response 16 your inijUEry EH 0//Q7/2QQB * tieensing Inf Classirication snd
paragraph txcepuons available clunn ollsr ain-t-irei t MODEL NUMBI-TH:
iiYKTHtTiC RETRO PROCESS TECHNO COMHRNTS FROrt LlCtN,S 1NCI OKFJCEH: ITKM f} THE
DESCHJ fih’Ll TECHNOLOGY IS Cl.AESTFUCD EAR99, AND CAN BE SHIPPED USDEtt THE
DESIGNATION NLR (NO UCEtfSK REQUIRED). SEE SECTION 7H2.S (A! (1) OF THE EXPORT
ADMINISTRATION REGULATIONS (EAR), ITEMS aiilERWISK ELICIBLE FOR EXPORT UNDER
NLR, HAY RKQIHBE A LICESSH IF Till; KXPORTER KNOWS OK IS INFORMED THAT THESE
ItHMS WU.I, BF. 11SF.D IK ACTIVITIES RELATED TO NUCLEAR, G1EH1CAL, OR
JUOI.DC1CAL Vll’.APONS, OP, KISSUES. PLEASE NOTE ALSO EAR99 ITEMS REQUIRE
UCENSKS FOR TIIK EflBARGOKa DF-STTNATTONS, SF.E THE EXPORT ADMINISTRATIONS
RECUI.ATIONS FOB DETA 1 I.S .
THE DESCRIBED rECFIMOLOCV IS CLASECFiED EAR39, AND CAN BE SKSPi’El) UNDER THE
DESICNATIOn NLR (NO LICENSE REQUIRED). SEE SECTION 732.S (A) U> OF TiJE EXPORT
AI>HISISTRATJOS’ REGULATIONS (EAR). ITEMS OTMEIWISE  _____  ELIGIBLE FOB KXPORT
UHDES MJ-H. HAY RF,Q!iTRE A LtfENSE U: For s. ,ift ejiport license Is r?quircc
frso tl^T; bvrttyj Df E*fp?rt
hcieb othEruicc eligible far export ar rfcexpcrl untfer » utcenss ^iCKptton or
HLB I no license rtqulrca’i 303 used I iiosiw. (JevclBfriant. pradyctlon or usa
oi nucTcsr, cfKtniesi cr hiel&gicl WEiponff or ^Issues require a i tctnsc *
export or ^•eSi’AW. is provliltrd *n part 7fl4 o( the t>.port JlSailn^^ratipn
fljjgulalton^ UAR:. iiF.HNAKI) KR1TZER HJV1S10K urRSCTOR POSt JKFORMATfON
CONCERNING THIS Cl-ASSIFiCATFON COHT/lCT ROBERT JUSTE PHONK S: BLS/STC/KL C81641
45 of

 

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [c81641c8164103.gif]

UNITED STATES DEPARTMENT OF COMMERCE BUREAU OF INDUSTRY AND SECURITY WASHINGTON,
D.C. 20230 OS/16/2008 CCATE  _____  ,?: 0065265 PAGE HO: 3 SYimOLEUM COBPORATrON
ATTN: EDWARD E. DYSON C/0 BAKER i. KCKEBZIE Ll.P 815 CONNECT]CUT AVENUE NW
WASHINGTON, tJC 20006 Information Is In respond to your inquiry at 07/rf7/2Qf>fl
requesting licensing inf topcrt  _____  Liq&f.sc  _____  Cdvrrtry  _____  i
 _____  UTS

Control  _____  except ions  _____  Chirl  _____  j  _____  C^l Uf

llfiffl  _____  Classhf teat ion  _____  Avail its ie Cftlusn I Vfl.lue

KLJirtep (reason <*r  _____  j \.\-n\\

and F*pt*3g^fp^ wntrsl! j —— — THE BXPOnTEfl KNOWS OH [S 1NFORHKI) THAT THESE
ITEMS WILL BE USED IN ACTIVITIES RELATED TO NUCLEAR, CHEMICAL, OR EltfLOOICAL
WEAPONS, OH MISSILES. PLEASE NOTE ALSO EAR99 ITEMS REQUIRE LICENSES FOP. THE
EMBARGOED DESTINATIONS, SEE THE EXPORT ADMINISTRATIONS KEGUI.ATIOKS ran details.
sl’c lh« o’rer1 3ltl<? or thl.’. form ^or in<pnn>lien &n ^uicrmlnfnp uhtcli
eaurttrifll; fcquir* n ‘ ican^c f^r the a^ove «^?R For srnlifc;’’.tfi to thcsu
tfsstinsticns, an cxptri liccft’JU is rtqu*’’td from the flurtau ftl EKporl
ftORini&lratiOfl. Itcus D^hei’wisc eligible top oxfHjrt Of rceipcrL undcf a
Llccnsii E^cepilcn or NLR idft license reqtJlrftU.p j«d usct; in ceslgn. davel
cpEer.t. privation cr us« of fiuclEAr, cheeic^t or biologic^ ueaporis cr ml
Exiles rfcn^tr-E » license *or export Of risvport AS provifleci In p^rl 74i ot
Lhfc Exporl Ailntni£trjitl6r! Regul^LteriLi !EARj. BERMABI) KR1TZKR OIVISIOH
OIKBCTOR OR 1KKOHMAT10N COKCEItNIKK TFIIS CLASSIFICATION CONTACT KOflFRT JUSTE
HONE $: (202) <i82—2S-’<5
BiS/STC/Et. C81641 46 of

 

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [c81641c8164104.gif]

Make a graphic of
this page f)«gf.i nations Reqiiirlnp a Lic&nse See the Commerce Country Chart
(Supplement No. 1 to part 73S of the EAR) to determine Hhtch countries require a
license. Use the Country Chart Coluran information given on the front of this
form in conjunction with the Country Chart to determine the licensing
requirements for your particular items, For items classified EAB99, se« pert 746
of the EAR to determine the licensing requirements. Applications for export Bust
be submitted on Form BXA-74&P Application. Those forma may be obtained by
calling (202) 482-3332, Assistance in filling out the form, or any aspect of
exporting, is provided by the Export Counseling Division in Washington, D.C, at
(262) 482-4B11 or the Western Regional Office In Kewport Beach California at
(7l4) 660-0144. 1-icMiaa Exceptions Be aware that Ch« licensing requirements for
some destinations may bo overcome by any License Exception for Mhich your items
qualify. See part 740 of EAR for information on License Exceptions. The License
Available column on the front of this form list* only those Licen.se Exceptions
of the set GBS, CIV, CT?, TSR which ore applicable to your items. Other License
Exceptions may apply, de-pending upon the circumstances of your intended
transaction. C.qnt-rrtl -rlHaaLfi nation Htitsberin.^gyptem The ECCH numbering
system is found in the Commerce Control List (CCL) part 77<t of the EAR. The CCL
is ft comprehensive list that identifies oil xtema controlled and licensed by
Commerce. Within th« CCL, entries are identified by an ECCN. Each entry
specifies the license requirment* for the item, and the reason(a) for control.
Please consult parts 738 and 774 of the EAR for specific information on ECCNs.
‘* KKort. PpjJLjiJ’Bt i on when an export is made, it is necessary for the
exporter to show on the Shipper’s Export Declaration (form 7525-?; in block 21
either the license t. * »,<  _____  *.. .i*..*_i  _____  • * —  _____  m^
 _____  j  _____  ^A.  _____  ^ ^ _.,,  _____  *  _____  — t  _____  u fc-L ^
 _____  .^l. ^  _____  i itt n  _____  V ft t*flj “T S ? 5  _____  V  _____  ,.
 _____  Printing District Offices (U.S. Dept. of ~S.CONTC81641 47 of

 

 